DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of figures 1 and 11, corresponding to claims 1, 2, 4-6, 17, 19 and 20, in the reply filed on 08/12/2022 is acknowledged.  The traversal is on the ground(s) that the portions of the embodiments depicted in figures 2, 3 and 6 are obvious variants of the embodiment of fig.1.  
The Examiner has reconsidered the species groupings in light of the Applicant’s statements regarding figures 1-3 and 6. The Examiner hereby amends the grouping of the previously indicated species such that figures 1-3 and 6 form a single group. Claims 1-7, 10-13, 17, 19 and 20 are found to read on the new grouping. Claims 8-9, 14-16 and 18 are hereby withdrawn as not reading on the elected species grouping.
The Examiner further notes the Applicant’s admission that portions of the species of figures 2, 3 and 6 are obvious variants of figure 1 at page 3 para.1 of the Remarks. The Examiner brings to the Applicant’s attention the following paragraph located within the species election requirement mailed 06/13/2022:
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AlA 35 U.S.C. 103(a) of the other species. 
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one additional gain module is disposed immediately prior to the polarization maintaining output coupler” as specified in claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
It is noted that no figures appear to show this feature as at least an optical isolator separates each gain module from the coupler.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  
The final line of claim 1 refers to “to generating gain” and is believed to more correctly be stated as “to generate gain”.
Claim 13 at line 2 refers to “at least one additional gain module” and is believed to more correctly be referring to “the at least one additional gain module” outlined in claim 10 as no 3 module system is disclosed. It is understood this is an error which is typographical in nature.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and all claims dependent therefrom, 2-7, 10-13, 17, 19 and 20) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 refers to “the two micron region”. It is unclear what spectral region this term corresponds to and therefore the meets and bounds of the claims are not clearly defined.
	For purposes of examination, the limitation will be understood to cover the 1700-2150nm given as an example at [0027] of the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-5, 10-12, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. (“300 W-level, wavelength-widely-tunable, all-fiber integrated thulium-doped fiber lasers”; Applicant submitted prior art) in view of Richardson et al. (US 6901087).
	With respect to claim 1, Yin teaches a wavelength-tunable, fiber laser operable in the two micron region (title, abstract), comprising a ring resonator structure (fig.1 seed module) including a gain module of optical fiber including a dopant selected from the group consisting of: Thulium (Tm), Holmium (Ho), and Thulium- Holmium (Tm-Ho) (fig.1 SM-TDF, Tm doped); a bandpass filter (fig.1 TBF) configured as a tunable device for selecting a particular laser output wavelength from within the two micron region (pg.4 para.3); and a output coupler for out-coupling a defined fraction of the laser radiation generated at the selected output wavelength within the gain module (fig.1 OC, 90/10), a remaining fraction of the laser radiation continuing to circulate through the gain module and the bandpass filter and provide a continuous laser radiation output from the ring resonator structure (fig.1 via coupling 10% back into cavity); and a pump source (fig.1 793nm LD) coupled to the ring resonator structure, the pump source providing a pump beam to the gain module at a pump wavelength known to generating gain in the presence of the selected dopant (pg.3 para.3, function of pump to excite gain medium). Yin does not specify the components of the cavity are polarization maintaining. Richardson teaches a similar fiber ring laser (fig.10), including use of Tm dopants in the gain section (col.10 lines 10-15), and use of all polarization maintaining components making up the cavity (col.10 lines 28-30). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the system of Yin to make use of all polarization maintaining components within the laser cavity as demonstrated by Richardson in order to provide robust, single polarization operation (Richardson, col.10 lines 28-30) which is known to be useful for communications and sensing applications (note Yin, pg.2 para.1).  
With respect to claim 3, Yin, as modified, teaches the polarization-maintaining, tunable bandpass filter is disposed in the signal path after the polarization-maintaining output coupler so as to reduce a power level of the laser radiation passing through the polarization-maintaining, tunable bandpass filter (fig.1 TBF after OC, pg.3 para.3).  
With respect to claim 4, Yin, as modified, teaches the device outlined above, including the bandpass filter to be an active device (understood based on the tuning operation, abstract). Yin does not teach the polarization-maintaining, tunable bandpass filter comprises a passive device providing an initial selection of the laser output wavelength that is thereafter maintained at the same value.  Yin does further give examples of why one of ordinary skill may choose to fix the output wavelength (pg.2 para.1- operation in a particular material processing application; pg.3 para.1- operation within an atmospheric window; pg.3. para.2 – operation at a highest output power which is achieved at a particular wavelength). Additionally, the Examiner takes Official Notice that fixed bandpass filters are well known in the laser arts. Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a fixed “passive” type bandpass filter in the device of Yin in order to operate in a particular material processing application, operate in an atmospheric window, or to operate at a highest achievable output power as such fixed bandpass filters are well known in the art.
With respect to claim 5, Yin, as modified, teaches the polarization-maintaining, tunable bandpass filter comprises an active device providing the ability to adjust a selected output wavelength for the laser radiation over time (abstract, tunable operation).  
With respect to claim 10, Yin teaches the polarization-maintaining ring resonator structure further comprises at least one additional gain module for increasing an achievable power level of the output laser radiation (fig.1 LMA-TDF at ring output; note claim is not limited to having the gain element within the ring).  
With respect to claim 11, Yin, as modified, teaches at least one additional gain module is disposed in series with the original gain module (fig.1 SM-TDF in series with LMA-TDF), separated therefrom by a polarization-maintaining optical isolator (fig.1 ISO in series between the elements).  
With respect to claim 17, Yin, as modified, teaches a power boosting fiber amplifier (fig.1 LMA-TDF) coupled to the output path of the polarization-maintaining output coupler and comprising an optical fiber with a gain dopant selected from the group consisting of: Thulium (Tm), Holmium (Ho), and Thulium-Holmium (Tm-Ho) (fig.1 Tm). Yin does not specify the power boosting amplifier is all polarization maintaining.  Richardson teaches a similar fiber ring laser (fig.10), including use of Tm dopants in the gain section (col.10 lines 10-15), and use of all polarization maintaining components making up the cavity (col.10 lines 28-30) to produce a single polarization output. Richardson does not teach the all PM components to include components of a power amplifier. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the system of Yin and Richardson to make use of all polarization maintaining components within power amplifier portion in order to provide robust, single polarization operation (Richardson, col.10 lines 28-30) at the ultimate output of the laser system to insure the polarization remains stable for input to communications and sensing applications (note Yin, pg.2 para.1).  
With respect to claim 19, Yin, as modified, teaches a multi-watt power pump source (fig.1 6x793nm LDs, pg.3 para.4) for providing a high power pump beam input to the polarization-maintaining power boosting fiber amplifier.  

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin and Richardson in view of Li et al. (“All fiber ultrawideband tunable laser at 2um”; Applicant submitted prior art).
With respect to claim 2, Yin, as modified, teaches the device outlined above, but does not teach the polarization-maintaining, tunable bandpass filter is disposed in the signal path prior to the polarization-maintaining output coupler so as to reduce noise in the out-coupled laser radiation.  Li teaches a similar Tm doped fiber ring laser (fig.1) which includes the filter before the coupler (fig.1) and is for the purpose of noise reduction (pg.3 col.1 para.3). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the filter location of Yin to be prior to the output coupler as demonstrated by Li in order to reduce noise within the system (Li, pg.3 col.1 para.3).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin and Richardson in view of Wang et al. (CN 105720461).
With respect to claim 7, Yin, as modified, teaches the device outlined above, including a polarization-maintaining 3 port combiner, wherein the pump source is coupled to a first port (fig. 1 combiner, left input) and the gain module is coupled to a second port (fig.1 combiner, right input), the propagation direction within the polarization-maintaining three-port optical circulator such that an amplified laser radiation output from the gain module exits at a third port (fig.1 combiner, lower port), the third port coupled to a polarization-maintaining signal path within the polarization-maintaining ring resonator structure.  Yin does not teach the polarization-maintaining fiber within the gain module comprises an Ho-doped fiber, and the polarization-maintaining ring resonator structure further comprises a polarization-maintaining three-port optical circulator, wherein the pump source is coupled to a first port and the gain module is coupled to a second port, the propagation direction controlled within the polarization-maintaining three-port optical circulator such that an amplified laser radiation output from the gain module exits at a third port, the third port coupled to a polarization-maintaining signal path within the polarization-maintaining ring resonator structure.  Wang teaches a related ring laser system (fig.1) operating at ~2um (abstract), including use of Tm-Ho co-doped gain module (“The purpose of the invention is to solve the problems mentioned above in the fibre laser, and claims a 2-micron waveband tunable thulium-holmium co-doped mode-locked all-fibre laser.”) and additionally teaches use of a 3 port circulator (fig.1 #5) which controls direction around the ring. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the system of Yin to make use of Tm-Ho co-doping in order to achieve a slightly shifted output wavelength range, as well as to make use of a 3 port circulator to replace the combiner in order to eliminate the need for the optical isolator as such a configuration has been demonstrated by Wang.

Claim(s) 6, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin and Richardson in view of Lim et al. (“Widely tunable watt level single frequency Tm doped fiber ring laser as pump for mid-IR frequency generation”; Applicant submitted prior art).
With respect to claim 6, Yin, as modified, teaches the device outlined above, including the polarization-maintaining ring resonator structure further comprises a polarization-maintaining combiner disposed to receive as a first input the pump beam from the pump source (fig.1 combiner, left input), and receive as a second input the circulating laser radiation (fig.1 combiner, right input), their combination forming the output from the combiner (fig.1 combiner, bottom output), thereafter provided as an input to the gain module (fig.1 after passing through the OC).  Yin does not specify the combiner is of the form of a wavelength division multiplexer (WDM). Lim teaches a similar Tm doped fiber ring laser system (fig.1) including use of a WDM for coupling the pump and elements within the cavity (fig.1 WDM near top of ring). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to replace the combiner of Yin with the WDM element type of Lim in order to make use of an alternate element known to be useful in coupling light into the resonator which is known to be largely equivalent in terms of function (see MPEP 2144.06 II).
With respect to claim 12, Yin, as modified, teaches the device outlined above, but does not teach the pump beam has a power level sufficient to propagate through and generate increased optical power within all gain modules disposed in series.  Lim further teaches 2 gain modules in series (fig.1 TDF in ring in series with TDF at output) and includes a single pumping source generating gain with light propagating through both elements (function of pump source; note claim not limited to propagating completely through). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the system of Yin to utilize a similar pumping arrangement as that of Lim in order to allow for a single compact pumping location to be used as opposed to the spatially separated multi-pump system of Yin.
With respect to claim 20, Yin, as modified, teaches the device outlined above, including the polarization-maintaining optical fiber within the polarization- maintaining power boosting fiber amplifier generates output power levels in excess of ten watts (pg.5 para.1). Yin does not teach the fiber amplifier comprises a double-clad optical fiber. Lim further teaches use of double clad fiber for the gain material fiber (pg.4 para.3). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the amplifier of Yin to make use of a double clad type fiber as taught by Lim in order to provide an efficiently pumpable amplifier configuration (Lim, pg.4 para.3).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin and Richardson in view of Fermann (US 2014/0202994) and the Applicant admitted prior art (hereafter AAPA).
With respect to claim 13, Yin, as modified, teaches the device outlined above, but does not teach at least one additional gain module is disposed immediately prior to the polarization-maintaining output coupler.  Fermann teaches a related ring laser with a Tm doped fiber gain medium (fig.1) which has the gain medium immediately prior to the output coupler (fig.1 only fiber between the Tm active medium and the OC). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the system of Yin to move the Tm gain medium to be immediately prior the OC as demonstrated by Fermann in order to couple out a maximum power of light from the ring via not sending the amplified light through other potentially lossy components before outputting the light.
Yin further does not teach an additional gain medium in series in a same position of the existing gain medium. The AAPA teaches a pair of series disposed gain media are obvious replacements for a single gain media (Applicant response, 08/12/2022, pg.3 para.1). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a pair of series disposed gain media in place of the single media of Yin in order to provide for more gain material to provide an increased output power from the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The Examiner directs the Applicant’s attention to the include PTO-892 form which lists related art.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828